DETAILED ACTION
The following is in response to the amendments and arguments filed and entered with the RCE filed 11/02/2021.   Claims 9-13, 23-26 and 30-34, 36-41 are pending.  Claims 1-8, 14-22 and 27-29, 35 have been canceled. 
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13, 23-26 and 30-34, 36-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Specifically as to claims 9, 23 and 30, the limitation of “determine, using a model…” is confusing as to what model is being claimed and how is the model determining credit history pre qualified terms?  What is this the preprocessed credit history information?  Applicant should clarify as the metes and bounds of the claims are unclear.  Applicant should consider amending the claims to include limitations to the creditworthiness prediction model, pre-processing and pre-qualification.  Further, there is not a positively recited step of qualifying the buyer for the purchase making the claim indefinite and the metes and bounds of the claim unclear.
Examiner notes the specification appears to be directed to the purchase of a vehicle.  As such, application should amend the claim to be consistent and define the metes and bounds of the applicant’s invention.
Specifically as to claims 9, 23 and 30, the claim is indefinite because the disclosure only provides a statement that the pre-qualification platform may use any number of artificial intelligence techniques, machine learning techniques, deep learning techniques, and/or the like to determine whether a user is pre-qualified for one or more credit products, to determine one or more pre-qualified terms for the one or more credit products, and/or the like.  The pre-qualification platform merely describes what it may do to preprocess the data and does not provide for how a model determines one or more pre qualified terms for one or more credit products (see para 34). By merely stating that a standard computer model is the structure without more is insufficient to satisfy the requirements of the statute. The absence of any specific algorithm for performing the recited function or any step by step process for performing the claimed functions of matching does not satisfy 35 USC 112. Applicant needs to disclose a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9-13, 23-26 and 30-34, 36-41 are rejected under 35 U.S.C. 103 as being unpatentable over Eze (US 2007/0244808 A1) in view of Singh et al. (US 20160321726 A1) in view of Lisitsa (US 2015/0170233 A1) and Ranft (US 2016/0232546A1).
Specifically as to claims 9 and 30, Eze discloses a device (and related non transitory computer readable medium), comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories, configured to: automatically obtain credit history information associated with a user from a database (see step 404), wherein the credit history information includes a credit score associated with the user and values for one or more impact factors affecting the credit score (see figure 2-3); pre-process the credit history information to reduce the credit history information to a feature set (see para 29 and figures 2-3 preprocessing of historical data); determine, using a model with the preprocessed credit history information, one or more pre-qualified terms for one or more credit products (see para 29-45 and figures 2-3); determine, based on the credit history information associated with the user, and using the model, that the user is pre-qualified for one or more loans satisfying a threshold amount and a threshold monthly payment (see para 29); (see para 29-32); receive information associated with a plurality of products (see step 412); identify, a first set of financing options, 
Singh et al. disclose enabling (populating/displaying) the qualified products and loan options and disabling (only qualified products and loan options are displayed in multiple interfaces, see figure 8, paragraphs 86-93 and modeling for credit worthiness (see par 43 and 59 risk assessment tools to determine credit worthiness).  
It would have been obvious to one of ordinary skill in the art at the time to modify the financial system of Eze by providing only the qualified results of the inventory (product) search with the associated financial options to streamline the process as taught by Singh et al. since the 
Lisitsa discloses an aggregated search service combining loan searching with inventory/car matching (includes lending criteria for threshold amounts, paragraph 29; returns all offers that match and not the ones that don’t see paragraph 29, see paragraphs 18, 28-48, 3).  
It would have been obvious to one of ordinary skill in the art to include in the financial system of Eze and Singh et al. the ability to match loan products with purchase inventory as taught by Lisitsa since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Ranft uses machine learning algorithms  for matching products to eligible users (see para 143, table 6, 167, 175 and paragraph 66 more machine learning datasets for matching products to eligible users.
It would have been obvious to one of ordinary skill in the art to include in the financial matching system of Eze the ability to determine prequalified terms based on risk score output  with machine learning as taught by Ranft et al. a since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Ranft uses machine-learning algorithms 
Specifically as to claim 23, Eze discloses a method, comprising: obtaining, by a device, credit history information associated with a user from a database(see figures 2-3, para 29-45); determining, by the device and using a model with the credit history information, one or more pre qualified terms for one or more credit products wherein the model determines the one or more pre-qualified terms based on a risk score output by a machine learning model trained based on historical credit data to determine risk for historical credit (see para 29-45 and figures 2-3); determining, by the device using the model and based on the credit history information associated with the user, that the user is pre-qualified for one or more loans satisfying a threshold amount and a threshold monthly payment (see para 29-39); receiving, by the device, information associated with a plurality of products wherein the plurality of products are associated with one or more first user interface elements displayed via a user interface; identifying, by the device, a first set of financing options, associated with a first set of products, of the plurality of products, that satisfy the threshold amount and the threshold monthly payment for which the user is pre qualified; identifying, by the device and a second set of products, of the plurality of products, for which the user is not prequalified for one or more loans to purchase the second set of products; and configuring, by the device, the user interface by: enabling one or more second user interface elements that enable the device to take one or more first actions related to the first set of financing options associated with the first set of products; and disabling one or more third user interface elements associated with the second set of products to prevent the device from taking one or more second actions associated with the second set of products, and wherein the user interface displays at least one first product of the first set of products, wherein the user interface 
Singh et al. disclose enabling (populating/displaying) the qualified products and loan options and disabling (only qualified products and loan options are displayed) see figure 8, paragraphs 86-93 and modeling for credit worthiness (see par 43 and 59 risk assessment tools to determine creditworthiness).  
It would have been obvious to one of ordinary skill in the art at the time to modify the financial system of Eze by providing only the qualified results of the inventory (product) search with the associated financial options to streamline the process as taught by Singh et al. since the claimed invention is merely a combination of old elements, and in the combination each element 
Lisitsa discloses an aggregated search service combining loan searching with inventory/car matching (includes lending criteria for threshold amounts, paragraph 29; returns all offers that match and not the ones that don’t (see paragraph 29, see paragraphs 18, 28-48).  
It would have been obvious to one of ordinary skill in the art to include in the financial system of Eze and Singh et al. the ability to match loan products with purchase inventory as taught by Lisitsa since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Ranft uses machine learning algorithms  for matching products to eligible users (see para 143, table 6, 167, 175 and paragraph 66 more machine learning datasets for matching products to eligible users.
It would have been obvious to one of ordinary skill in the art to include in the financial matching system of Eze the ability to determine prequalified terms based on risk score output  with machine learning as taught by Ranft et al. a since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Ranft uses machine-learning algorithms 
Specifically as to claims 10, 24 and 31, when determining that the user is pre-qualified for the one or more loans, are configured to determine that the user is pre-qualified for the one or more loans based on historical transaction data associated with the user (see figure 2-3 and para 29-32).  
Specifically as to claims 11, 25 and 32, wherein the one or more impact factors include at least one of: a history of making payments on time, an age of one or more credit accounts, a credit utilization, a quantity of credit inquiries within a threshold time period, or-3-PATENTAttorney Docket No. 0104-0284 a quantity of credit or loan accounts opened within the threshold time period (see figure 2-3).  
Specifically as to claims 12, 26 and 33, wherein the credit history information is obtained from a credit bureau device via a soft pull that does not impact a credit score associated with the user (see para 28).  
Specifically as to claims 13 and 34, wherein the one or more first actions enabled via the one or more user interface elements include an action enabling the user to apply for the first set of financing options (see para 31).  
 Specifically as to claim 36, populate another user interface with at least one user interface element to enable a pre-qualification action based on determining that the user is pre-qualified (see figures 2-3).
Specifically as to claims 37, 39 and 41, at least one of the threshold amount or the threshold monthly payment are included in the one or more pre-qualified terms determined by the model (see para 25-34).  
.

Response to Arguments
Applicant's arguments filed 11/02/2021 have been fully considered but they are not persuasive.
With regards to applicant’s arguments with respect to the interview and reasons presented, Examiner disagrees respectfully.  Examiner previously proposed applicant amend the claims to include limitations from paragraphs 31 and 33 specifically to include the concepts of preprocessing the prequalification platforms as well as positively (and in active tense) reciting as steps, the limitations as described in paragraphs 31 and 33.  The amendments added the limitation of “wherein the model determines the one or more pre-qualified terms based on a risk score output by a machine learning model trained based on historical credit data to determine risk for historical credit” which was not within the proposed amendment/subject matter to positively recite.   In the prior interview, Examiner and applicant’s representative discussed amending the claim language to change the claims from being directed to achieving the result of matching loans to available vehicles by visualizing available vehicles for purchase that the buyer may qualify to purchase and receive a loan and instead direct the claim to technological improvement for achieving and applying that result. Examiner suggested including limitations to the creditworthiness prediction model, pre-processing and pre-qualification; amending the claim to positively recite the steps of selecting the vehicle (not product) and associated loan offer for purchase, qualifying the buyer for the purchase and purchasing the vehicle.  Further, Singh et al provides for using computer analytics (within the scope of training as disclosed in the instant specification) to perform risk assessment and credit worthiness analysis (see modeling for credit worthiness (see par 43 and 59 risk assessment computer analytic tools to determine creditworthiness)) which is within the scope of configure, based on identifying the first set of financing options, a user interface by: enabling one or more first user interface elements that, upon actuation via user input, enable the device to take one or more first actions related to obtaining the first set of financing options associated with the first set of products; and disabling one or more second user interface elements associated with the second set of products to prevent the device from taking one or more second actions associated with the second set of products, and wherein the user interface displays at least one first product of the first set of products, wherein the user interface displays at least one second product of the second set of products, wherein each first user interface element, of the one or more first user interface elements, is configured to be displayed in a portion of the user interface that includes data associated with a corresponding product of the first set of products, and wherein the user interface displays one or more third user interface elements associated with simulating one or more changes to the credit history information; receive input associated with the one or more third user interface elements; and reconfigure, based on the input, the user interface by displaying a fourth user interface element in association with the at least one second product.”  Singh et al. disclose enabling (populating/displaying) the qualified products and loan options and disabling (only qualified products and loan options are displayed) see figure 8, paragraphs 86-93.  
	
Conclusion
Pawlusiak et al. disclose s system and method of expedited credit approval and lending for an applicant initially pre-qualifies the applicant using an input device to obtain predetermined applicant identification information and transmits the applicant identification information to the credit and loan processor computer which verifies the applicant identification without pulling credit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740. The examiner can normally be reached Monday-Thursday 7am-3pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/            Primary Examiner, Art Unit 3691